[Cite as In re Estate of Hudson, 2018-Ohio-2436.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




IN THE MATTER OF THE                                :
ESTATE OF:                                              CASE NOS. CA2018-01-002
                                                    :             CA2018-01-003
            MELISSA ANNE HUDSON
                                                    :          OPINION
                                                                6/25/2018
                                                    :

                                                    :



              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                               PROBATE DIVISION
                         Case Nos. 20171143 and 20171144



CiceroAdams, LLC, Anthony R. Cicero, 500 East Fifth Street, Dayton, Ohio 45402, for
appellants, Addyson House and Paige House

Pickrel, Schaeffer and Ebeling, L.P.A., James W. Kelleher, Eli Sperry, 40 North Main Street,
Suite 2700, Dayton, Ohio 45423, for appellee, Beverly Dalton, co-Administrator of the Estate
of Emerie Hudson and Administrator of the Estate of Melissa Hudson

Brannon & Associates, David D. Brannon, 130 West Second Street, Suite 900, Dayton, Ohio
45402 and Wright and Schulte, Michael L. Wright, 130 West Second Street, Suite 1600,
Dayton, Ohio 45402, for intervenor, Denise Hudson, Co-Administrator of the Estate of Emerie
Hudson

Jaqcob A. Kovach, P.O. Box 118, New Paris, Ohio 45347, court-appointed guardian ad litem



        PIPER, J.

        {¶ 1} Appellants, Paige and Addyson House, appeal a decision of the Preble County

Court of Common Pleas, Probate Division, denying their motion to vacate the appointment of
                                                                                Preble CA2018-01-002
                                                                                       CA2018-01-003

fiduciaries.1

        {¶ 2} Melissa Hudson ("Melissa") had a relationship with William House that

produced the two appellants, Paige and Addyson House. Melissa later separated from

House, married Schon Hudson, and had a daughter with him named Emerie. Melissa,

Schon, and Emerie were tragically killed in a traffic accident. Addyson and Paige were not

involved in the accident, and survived their mother. Both girls are minors and in the custody

and care of their father, House.

        {¶ 3} Melissa's mother, Beverly Dalton ("Beverly"), filed a motion with the probate

court to be named administrator of the estates of Melissa and Emerie. Schon's mother,

Denise Hudson ("Denise") and Beverly later agreed to be co-administrators of Emerie's

estate. The probate court then issued letters of authority naming Beverly administrator of

Melissa's estate and co-administrator of Emerie's estate and naming Denise co-administrator

of Emerie's estate.

        {¶ 4} House, as guardian of Addyson and Paige, hired an attorney to represent the

girls' interests as to the estates of Melissa and Emerie. Addyson and Paige's counsel filed a

motion to vacate the appointment of Beverly and Denise as fiduciaries because the girls

never received notice "for the purpose of ascertaining whether they desire to take or

renounce administration." The probate court scheduled a hearing on the matter, but no

formal hearing occurred. Instead, the parties discussed the issue in chambers, and the

probate court permitted the parties to brief the issue as being a matter of law.

        {¶ 5} The probate court later issued a decision denying the girls' motion to vacate. In

so finding, the probate court determined first that the girls were precluded from administering

the estates because they are minors. The probate court also found that Addyson and Paige


1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar for the purposes of
issuing this opinion.
                                                    -2-
                                                                                   Preble CA2018-01-002
                                                                                          CA2018-01-003

received notice of the appointment of Beverly and Denise as administrators of Melissa's and

Emerie's estates. Further, the probate court determined that the girls' interests were

protected because Beverly named both girls in paperwork filed in the estate as next of kin to

Melissa and Emerie. The girls now appeal that decision to this court.

        {¶ 6} Beverly and Denise filed separate appellees' briefs in which they assert that the

probate court's decision was proper. Beverly also filed a motion to dismiss the appeal for

lack of a final appealable order and lack of standing, while Denise raised some of the same

arguments in her brief.

        {¶ 7} We will address Addyson and Paige's assignment of error after addressing

Beverly's and Denise's arguments that the appeal should be dismissed.2

                                       I. Final Appealable Order

        {¶ 8} Ohio's appellate districts are split as to whether a decision on a motion to

vacate the appointment of an estate administrator constitutes a final appealable order. The

districts that find a lack of a final appealable order, such as the Ninth District Court of

Appeals, find that such decisions are not special proceedings as contemplated by R.C.

2505.02, regardless of the reason an appellant moves to vacate an appointment. In re

Estate of Wilma Griffa, 9th Dist. Summit No. 25987, 2012-Ohio-904. In Griffa, the appellant

filed a motion to dismiss an application of appointment and argued that he did not receive

notice of the appointment as an interested party. The Ninth District Court of Appeals

dismissed the appeal of the probate court's decision for lack of a final appealable order.

        {¶ 9} The districts that determine decisions regarding motions to vacate are final

appealable orders include the Sixth, Seventh, Tenth, and Eleventh. These districts conclude




2. During oral arguments, Beverly's counsel suggested that should this court affirm the probate court's decision,
the motion to dismiss would be moot. However, this court must first determine whether the appeal should be
dismissed before addressing the merits of such appeal.
                                                      -3-
                                                                       Preble CA2018-01-002
                                                                              CA2018-01-003

that the order is final and appealable as a provisional remedy because, if not offered, it would

deny a meaningful remedy to appellant. In so doing, the districts rely upon applicable

sections of Ohio's final appealable order statute, R.C. 2505.02. That statute provides,

              (A) As used in this section:

              (1) "Substantial right" means a right that the United States
              Constitution, the Ohio Constitution, a statute, the common law, or
              a rule of procedure entitles a person to enforce or protect.

              (2) "Special proceeding" means an action or proceeding that is
              specially created by statute and that prior to 1853 was not
              denoted as an action at law or a suit in equity.

              (3) "Provisional remedy" means a proceeding ancillary to an
              action* * *

              (B) An order is a final order that may be reviewed, affirmed,
              modified, or reversed, with or without reprobate, when it is one of
              the following:

              (1) An order that affects a substantial right in an action that in
              effect determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special
              proceeding or upon a summary application in an action after
              judgment;

               ***

              (4) An order that grants or denies a provisional remedy and to
              which both of the following apply:

              (a) The order in effect determines the action with respect to the
              provisional remedy and prevents a judgment in the action in
              favor of the appealing party with respect to the provisional
              remedy.

              (b) The appealing party would not be afforded a meaningful or
              effective remedy by an appeal following final judgment as to all
              proceedings, issues, claims, and parties in the action.

       {¶ 10} Based on these statutory provisions, the Seventh District has determined that

"an order granting or denying a motion to remove an executor of an estate is a final

appealable order under R.C. 2505.02(B)(4)." In re Estate of Geanangel, 147 Ohio App.3d
                                              -4-
                                                                      Preble CA2018-01-002
                                                                             CA2018-01-003

131, 134, 137 (7th Dist.2002). Similarly, the Tenth District used R.C. 2505.02(B)(4) as a

basis for determining that a final appealable order existed based on the probate court's

decision in response to a motion to vacate. In re Estate of Nardiello, 10th Dist. Franklin No.

01AP-281, 2001-Ohio-4080, 2001 Ohio App. LEXIS 4813.

       {¶ 11} In Nardiello, the Tenth District concluded that a probate court's order removing

an estate's executor was a final appealable order pursuant to R.C. 2505.02(B)(4) because

such an order was determinative of the action with respect to a "provisional remedy" and

prevented a judgment in the action in favor of the appealing party as to the "provisional

remedy." Further, the Tenth District stated that an order removing an executor is a final

appealable order pursuant to R.C. 2505.02(B)(4), as "no meaningful or effective remedy

could be granted upon an appeal by an executor following final resolution of the estate, since

there would no longer be any opportunity for the executor to undertake his duties and

functions as executor." Id. The Eleventh District has followed this reasoning in In re Estate

of Meloni, 11th Dist. Trumbull No. 2003-T-0096, 2004-Ohio-7224, as has the Sixth District in

In re Estate of Sneed, 6th Dist. Lucas No. L-06-1054, 2006-Ohio-1868. We find the

reasoning of these courts persuasive.

       {¶ 12} In the case sub judice, the probate court's denial of the girls' motion to remove

Beverly and Denise as co-executors determines the action with respect to a "provisional

remedy" and prevents a judgment in the action in favor of the girls. The girls would have no

effective or meaningful remedy following the final resolution of the estate because Beverly's

and Denise's duties, as co-executors, would terminate once the estate is administered.

Thus, the probate court's judgment entry denying the girls' motion for removal is a final

appealable order

                                        II. Standing

       {¶ 13} Denise and Beverly assert that the girls do not have standing to challenge their
                                              -5-
                                                                        Preble CA2018-01-002
                                                                               CA2018-01-003

appointment as fiduciaries because Addyson and Paige are minors. According to Civ.R. 17,

minors lack standing to bring suit. However, Civ.R. 17(B) provides,

              Whenever a minor or incompetent person has a representative,
              such as a guardian or other like fiduciary, the representative may
              sue or defend on behalf of the minor or incompetent person. If a
              minor or incompetent person does not have a duly appointed
              representative the minor may sue by a next friend or defend by a
              guardian ad litem. When a minor or incompetent person is not
              otherwise represented in an action the court shall appoint a
              guardian ad litem or shall make such other order as it deems
              proper for the protection of such minor or incompetent person.

       {¶ 14} Here, House, as parent and natural guardian, and thereby next of friend to

Addyson and Paige, hired Attorney Cicero Adams to represent the girls' interests. The

attorney then filed pleadings on their behalf challenging the appointment of Denise and

Beverly. The trial court, in further protection of the girls' interests, appointed Jacob A. Kovach

as their Guardian ad Litem. Thus, Addyson and Paige are fully represented and appearing in

the proceedings below and have standing to challenge the appointment of these fiduciaries.

                                     III. Merits of Appeal

       {¶ 15} We will now address the merits of Addyson and Paige's assignment of error:

       {¶ 16} THE TRIAL COURT ERRED BY FAILING TO VACATE THE LETTERS OF

AUTHORITY ISSUED TO THE ADMINISTRATOR IN EACH OF THE ESTATES BASED

UPON APPLICATIONS THAT DID NOT SERVE PRIOR NOTICE UPON THE SOLE HEIRS

TO BOTH ESTATES AS REQUIRED BY R.C. § 2113.07.

       {¶ 17} Addyson and Paige argue in their assignment of error that the probate court

erred by denying their motion to vacate.

       {¶ 18} Pursuant to R.C. 2113.06, letters of administration are issued first to the

surviving spouse, then to the next of kin. If those entitled to administer the estate fail to take

administration responsibilities, or renounce administration, the matter is set for a hearing and

notice is given to the spouse and next of kin. If no next of kin is found suitable, the "court
                                               -6-
                                                                                       Preble CA2018-01-002
                                                                                              CA2018-01-003

shall commit the administration to some suitable person." R.C. 2113.06(C).

         {¶ 19} R.C. 2113.07 provides that someone willing to administer the estate must file

an application that contains the names of the surviving spouse, next of kin and their

addresses, and a statement of the estate's assets and debts. The application can be

accompanied by a waiver of those having priority to administer the estate, or in the absence

of the waiver, those potential candidates with priority "shall be served notice for the purpose

of ascertaining whether they desire to take or renounce administration. Minors who would

have been entitled to priority to administer the estate except for their minority also shall be

served notice pursuant to the Rules of Civil Procedure." Id.

         {¶ 20} Given the statute, Addyson and Paige are correct that they were entitled to

notice before the probate court issued Denise's and Beverly's letters of authority. However,

premised upon the facts presented, the probate court's failure to issue the notice is harmless

error.

         {¶ 21} The girls are not suitable to administrate because they are minors. Even if the

girls had received notice before the probate court appointed Beverly and Denise, the girls

would have only been entitled to challenge Beverly and Denise as being unsuitable

fiduciaries. However, the record contains no such argument from the girls. Instead, they

simply argue that they were entitled to notice. At no time, however, have they asserted that

Beverly or Denise are not proper fiduciaries.3

         {¶ 22} The probate court determined that the girls' interests would be fully protected.

The court is well aware that the girls are next of kin to Melissa and Emerie so that their

interest in both estates are recognized and protected moving forward. Moreover, the probate

court appointed a guardian ad litem to assist in protecting the girls' interests in the disposition


3. One of the girls' filings refers to raising suitability issues as a future hearing, but no such arguments were ever
made to the probate court or to this court on appeal. Thus, the record is void of any bases for unsuitability.
                                                         -7-
                                                                      Preble CA2018-01-002
                                                                             CA2018-01-003

of Melissa's real estate.

       {¶ 23} The girls were placed on notice that Beverly and Denise had been appointed

fiduciaries. The fact that such notice came after the appointment, however, is not prejudicial

where the girls have presented no argument or evidence that they could administer the

estates, that the appointed individuals are unsuitable, or that Beverly and Denise would not

administer the estates of Melissa and Emerie according to law. Thus, the lack of initial notice

is harmless error based on the specific facts and circumstances of this case. Paige and

Addyson's assignment of error is overruled.

       {¶ 24} Judgment affirmed.


       S. POWELL, P.J., and RINGLAND, J., concur.




                                              -8-